Citation Nr: 1535771	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective October 6, 2005.  An April 2014 Board decision granted a 70 percent rating for PTSD and remanded the raised issue of entitlement to TDIU to the Agency of Original Jurisdiction for further development and adjudication.  The Board remanded this matter again in January 2015.  

The Veteran testified at a hearing before a Veterans Law Judge in July 2009 regarding the increased rating claim for PTSD.  As that Veterans Law Judge is no longer employed by the Board, by letter dated in March 2012, the Veteran was provided the opportunity to testify at a hearing before another Veterans Law Judge.  In April 2012, the Veteran replied that he did not want to appear at another hearing. 


REMAND

In the January 2015 remand, the Board requested the Veteran to be provided a VA examination to determine the current severity of service-connected PTSD and an opinion as to whether the PTSD prevented the Veteran from securing or following a substantially gainful occupation, and if the Veteran was capable of work, to report what type of accommodation would be necessary due to the disability.  

While a VA examination was conducted regarding the current severity of PTSD to include noting the Veteran's current degree of social and occupational impairment, no opinion or reports regarding the Veteran's ability to secure or follow a substantially gainful occupation was provided.  Therefore, the Board finds that the development conducted is incomplete.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran's claims file should be returned to the January 2015 VA examiner for an addendum opinion as to whether PTSD prevents the Veteran from securing and following a substantially gainful occupation.  

Additionally, the RO was directed to consider two VA Forms 21-8940, received in July 2014 and August 2014.  In an April 2015 supplemental statement of the case, those correspondences were not listed as evidence considered by the RO.  On remand, the RO must review these two VA Forms 21-8940, and must note that consideration in a supplemental statement of the case.  38 C.F.R. § 19.31 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed by the examiner that conducted the April 2015 VA examination for an addendum opinion.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  State whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD.  If the Veteran is felt capable of work, the examiner should state what type and what accommodation would be necessary due to PTSD.

(b)  If the April 2015 VA examination is unavailable to provide an addendum opinion, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to PTSD.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD.  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be necessary due to PTSD.

2.  Then, readjudicate the claim, to include consideration of the two VA Forms 21-8940, received in July 2014 and August 2014.  The RO must acknowledge a review of those two correspondences.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

